Exhibit 10.2

SECOND AMENDMENT TO LEASE

(Extension of Term)

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is dated as of the
25th day of February, 2013, between NIMBUS CENTER LLC, a Delaware limited
liability company (“Landlord”), and CASCADE MICROTECH, INC., an Oregon
corporation (“Tenant”).

RECITALS

A.        Landlord (as successor-in-interest to OR-Nimbus Corporate Center,
L.L.C.) and Tenant are parties to a lease dated as of April 2, 1999 (the
“Original Lease”), as amended by First Amendment dated as of January 10, 2007
(the “First Amendment”, and together with the Original Lease, collectively
referred to herein as the “Lease”), pursuant to which Tenant leases from
Landlord certain premises (the “Existing Premises”) consisting of the entire
building located at 9100 SW Gemini Drive, Beaverton, Oregon commonly known as
Nimbus Building 6 (the “Building”). Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Lease.

B.        The Term is currently scheduled to expire on December 31, 2014.

C.        Landlord and Tenant presently desire to amend the Lease to (i) extend
the Term for an additional period of five (5) years, (ii) add additional space
in the Project to the Premises, (ii) grant Tenant a right of first offer with
respect to certain space in the Project, and (iv) provide for certain other
Lease modifications, all as more particularly set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1.        Extension of Term.    The Term is hereby extended for a period (the
“Extension Term”) of five (5) years commencing as of January 1, 2015 and ending
on December 31, 2019 (the “New Termination Date”). Effective as of the date
hereof, all references in the Lease to the termination or expiration date of the
Lease shall be deemed to be references to the New Termination Date. During the
Extension Term, all of the terms, covenants and conditions of the Lease shall be
applicable, except as set forth herein. Except as set forth in Paragraph 9
below, Tenant shall not have any option or right to extend the Term beyond the
New Termination Date.

2.        Base Rent.    Prior to the commencement of the Extension Term, Tenant
shall continue to pay Base Rent in the amount set forth in the Lease. Effective
as of January 1, 2015 and continuing thereafter during the Extension Term,
Tenant shall pay Base Rent for the Premises equal to the Prevailing Market
(hereinafter defined) rate per rentable square foot for the Premises, which
shall be determined as set forth in this Paragraph 2. Base Rent during the
Extension Term shall change, if at all, in accordance with the changes assumed
in the determination of Prevailing Market rate.

a.        Procedure for Determining Prevailing Market.    The Prevailing Market
rate for the Premises shall be mutually agreed upon by Landlord and Tenant in
writing within the period commencing June 1, 2014 and ending July 31, 2014. When
Landlord and Tenant have agreed upon the Prevailing Market rate for the
Premises, such agreement shall be reflected in a written agreement between
Landlord and Tenant, whether in a letter or otherwise, and Landlord and Tenant
shall enter into the Renewal Amendment (as defined below) in accordance with the
terms and conditions hereof. If Landlord and Tenant are unable to agree upon the
Prevailing Market rate for the Premises on or before July 31, 2014, then the
Prevailing Market rate for the Premises shall be established by appraisal in
accordance with the procedures set forth in Exhibit A attached hereto.

b.        Renewal Amendment.    Once the Prevailing Market rate for the Premises
has been determined, Landlord shall prepare an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent and other appropriate terms. The
Renewal Amendment shall be sent to Tenant within a reasonable time after the
agreement (or deemed agreement) by Landlord and Tenant regarding the Prevailing
Market rate, and Tenant shall execute and return the Renewal Amendment to
Landlord within fifteen (15) days after Tenant’s receipt of same, subject to any
extensions in such time during which the parties are negotiating the terms of
such Renewal Amendment in good faith.

 

1



--------------------------------------------------------------------------------

c.        Definition of Prevailing Market.    For purposes of this Paragraph 2,
“Prevailing Market” shall mean the arm’s length fair market annual rental rate
per rentable square foot under leases and renewal amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
comparable use for flex/office space and a comparable term for space comparable
to the Premises in the Project and flex/office buildings comparable to the
building in which the Premises is located in the Beaverton, Oregon / Highway 217
submarket. The determination of Prevailing Market shall take into account any
material economic differences between the terms of the Lease and any comparison
lease or amendment, such as rent abatements, construction costs and other
concessions and the manner, if any, in which the landlord under any such lease
is reimbursed for operating expenses and taxes. The determination of Prevailing
Market shall also take into consideration any reasonably anticipated changes in
the Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.

3.        Additional Premises.

a.        Additional Premises.    Effective as of January 1, 2013 (the
“Additional Premises Commencement Date”), and continuing through the New
Termination Date, the space on the first (1st) floor of the building within the
Project located at 9203-9295 SW Nimbus Avenue, Beaverton, Oregon (“Nimbus
Building 9”), and shown outlined on the attached Exhibit B (the “Additional
Premises”) shall be added to the premises covered by the Lease. The Additional
Premises shall be known as Suite 9203 B. Commencing on January 1, 2013, all
references in the Lease and in this Second Amendment to the “Premises” shall be
deemed to refer to the Existing Premises and the Additional Premises,
collectively. Landlord and Tenant hereby stipulate for all purposes of the Lease
that the rentable square footage of the Additional Premises is deemed to be
1,602 rentable square feet.

b.        Condition of Additional Premises.    Tenant shall accept the
Additional Premises in their as-is condition as of the Additional Premises
Commencement Date, and Landlord shall have no obligation to make or pay for any
alterations, additions, improvement or renovations in or to the Additional
Premises.

c.        Base Rent; Additional Premises.    Commencing as of the Additional
Premises Commencement Date and continuing through the New Termination Date,
Tenant shall pay Base Rent for the Additional Premises pursuant to the Lease in
the following amounts:

 

Period

   Annual Rate Per SF    Monthly Base Rent

Additional Premises Commencement Date – 12/31/13

   $4.80    $640.80

1/01/14 – 12/31/14

   $4.94    $660.02

1/01/15 – 12/31/15

   $5.09    $679.83

1/01/16 – 12/31/16

   $5.25    $700.22

1/01/17 – 12/31/17

   $5.40    $721.23

1/01/18 – 12/31/18

   $5.57    $742.86

1/01/19 – 12/31/19

   $5.73    $765.15

d.        Expenses and Taxes; Additional Premises.    Effective as of the
Additional Premises Commencement Date, the provisions of Paragraph 4 of the
First Amendment shall apply to the Additional Premises, and for such purposes
Tenant’s Proportionate Share of the Project shall mean .2322% with respect to
the Additional Premises.

4.        Suites 9225 and 9215 Must Take Space.

a.        Suites 9225 and 9215 Must Take Space.    Effective as of the Suites
9225 and 9215 Must Take Space Commencement Date (as defined below), and
continuing for the balance of the Term as applicable to the Premises and any
extension thereof, the space consisting of 2,313 rentable square feet on the
first (1st) floor of Nimbus

 

2



--------------------------------------------------------------------------------

Building 9, as shown on the demising plan attached hereto as Exhibit C-1 with
respect to Suite 9225 and the space consisting of 6,799 rentable square feet on
the first (1st) floor of Nimbus Building 9, as shown on the demising plan
attached hereto as Exhibit C-2 with respect to Suite 9215 (the “Suites 9225 and
9215 Must Take Space”) shall be added to the Premises covered by the Lease.
Commencing on the Suites 9225 and 9215 Must Take Space Commencement Date, all
references in the Lease to the “Premises” shall be deemed to include the Suites
9225 and 9215 Must Take Space. All terms, covenants and conditions of the Lease
applicable to the Premises, as modified hereunder, shall apply to the Suites
9225 and 9215 Must Take Space, except as expressly set forth in this
Paragraph 4.

The “Suites 9225 and 9215 Must Take Space Commencement Date” shall mean the date
on which Landlord shall deliver the Suites 9225 and 9215 Must Take Space to
Tenant in the condition required by Paragraph 4.b. below. The scheduled Suites
9225 and 9215 Must Take Space Commencement Date is April 1, 2014. The parties
agree that the Suites 9225 and 9215 Must Take Space Commencement Date will not
occur prior to April 1, 2014, unless agreed to in writing by Landlord and
Tenant. If Landlord is unable to deliver possession of the Suites 9225 and 9215
Must Take Space to Tenant on or before such scheduled Suites 9225 and 9215 Must
Take Space Commencement Date for any reason whatsoever, then (except as
otherwise expressly set forth herein) neither the Lease nor Tenant’s obligation
to lease the Suites 9225 and 9215 Must Take Space hereunder shall be void or
voidable, nor shall any such delay in delivery of possession of the Suites 9225
and 9215 Must Take Space operate to extend the Term with respect to the Suites
9225 and 9215 Must Take Space or the balance of the Premises, or amend the
Suites 9225 and 9215 Must Take Space Rent Commencement Date (as defined below)
or Tenant’s other obligations with respect to the Suites 9225 and 9215 Must Take
Space or under the Lease. If Landlord is unable to deliver possession of the
Suites 9225 and 9215 Must Take Space to Tenant by July 1, 2014, Landlord shall
not incur any liability under the Lease, but Tenant shall have the right to
terminate Tenant’s obligation to lease the Suites 9225 and 9215 Must Take Space
by providing Landlord with written notice on or before July 15, 2014. So long as
Tenant is not in default under the Lease, during the period commencing on the
date of this Second Amendment and ending on the earlier of (i) Tenant’s delivery
to Landlord of Tenant’s termination notice pursuant to the terms of this
Paragraph 4.a. or (ii) the Suites 9225 and 9215 Must Take Space Commencement
Date, Landlord shall not enter into any new lease or amend any existing lease
which term or extension term extends beyond April 1, 2014.

b.        Condition of the Suites 9225 and 9215 Must Take Space.    Tenant shall
accept the Suites 9225 and 9215 Must Take Space in its present (as of the date
of this Amendment) as-is condition, wear and tear excepted, and, except as
provided in the Work Letter attached hereto as Exhibit D (the “Suites 9225 and
9215 Work Letter”) Landlord shall have no obligation to make or pay for any
alterations, additions, improvement or renovations in or to the Suites 9225 and
9215 Must Take Space to prepare the same for Tenant’s occupancy. Following the
Suites 9225 and 9215 Must Take Space Commencement Date, Tenant shall perform
certain tenant improvements to Suites 9225 and 9215 (the “Suites 9225 and 9215
Tenant Improvements”) as described in the Suites 9225 and 9215 Work Letter.

c.        Base Rent; Operating Expenses.     Tenant’s obligation to pay Base
Rent and Tenant’s Proportionate Share of Operating Expenses for the Suites 9225
and 9215 Must Take Space pursuant to the Lease shall commence as of the date
(the “Suites 9225 and 9215 Must Take Space Rent Commencement Date”) that is the
earlier to occur of (i) 90 days following the Suites 9225 and 9215 Must Take
Space Commencement Date or (ii) the date Tenant shall commence the conduct of
business in the Suites 9225 and 9215 Must Take Space or any portion thereof.
From and after the Suites 9225 and 9215 Must Take Space Rent Commencement Date,
and for the balance of the Term, the Base Rent payable by Tenant for the Suites
9225 and 9215 Must Take Space shall be the Prevailing Market (defined in
Paragraph 2 above) rate per rentable square foot for the Suites 9225 and 9215
Must Take Space, which shall be determined as set forth Paragraph 2 above. Base
Rent for the Suites 9225 and 9215 Must Take Space shall change, if at all, in
accordance with the changes assumed in the determination of Prevailing Market
rate.

d.        Tenant’s Proportionate Share.    Tenant’s Proportionate Share of the
Project with respect to the Suites 9225 and 9215 Must Take Space shall be .3353%
with respect to Suite 9225 and .9856% with respect to Suite 9215.

e.        Parking.    With respect the Suites 9225 and 9215 Must Take Space, the
parking provisions set forth in the Lease shall continue to apply on the terms
and conditions set forth therein, except that effective as of the Suites 9225
and 9215 Must Take Space Commencement Date (i) the parking made available to
Tenant shall be increased by 26 unreserved parking spaces in the surface parking
lot serving the Building, and (ii) Tenant shall be entitled to the use of such
unreserved parking spaces at no additional charge.

 

3



--------------------------------------------------------------------------------

f.        Suites 9225 and 9215 Must Take Space Amendment.    Promptly following
the Suites 9225 and 9215 Must Take Space Commencement Date, Landlord and Tenant
shall enter into an amendment to the Lease, which amendment shall confirm the
monthly Base Rent applicable to the Suites 9225 and 9215 Must Take Space and the
other terms and conditions set forth in this Paragraph 4, as applicable.

g.        Definition of Prevailing Market.    With respect to the Suites 9225
and 9215 Must Take Space, “Prevailing Market” shall have the meaning set forth
in Paragraph 2.c. above with references to the “Premises” being deemed
references to the Suites 9225 and 9215 Must Take Space.

h.        Procedure for Determining Prevailing Market.    The Prevailing Market
rate for the Suites 9225 and 9215 Must Take Space shall be mutually agreed upon
by Landlord and Tenant within the period commencing September 1, 2013 and ending
October 31, 2013. If Landlord and Tenant are unable to agree upon the Prevailing
Market rate for the Suites 9225 and 9215 Must Take Space on or before
October 31, 2013, then the Prevailing Market rate for the Suites 9225 and 9215
Must Take Space shall be established by appraisal in accordance with the
procedures set forth in Exhibit A attached hereto.

i.        Permitted Use.    Tenant shall use the Suites 9225 and 9215 Must Take
Space for the Permitted Use, as such term is defined in the Basic Lease
Information of the Lease, as modified by Section 8 of the First Amendment.

5.        Suite 9205 Must Take Space.

a.        Suite 9205 Must Take Space.    Effective as of the Suite 9205 Must
Take Space Commencement Date (as defined below), and continuing for the balance
of the Term as applicable to the Premises and any extension thereof, the space
consisting of 3,634 rentable square feet on the first (1st) floor of Nimbus
Building 9, as shown on the demising plan attached hereto as Exhibit E (the
“Suite 9205 Must Take Space”) shall be added to the premises covered by the
Lease. Commencing on the Suite 9205 Must Take Space Commencement Date, all
references in the Lease to the “Premises” shall be deemed to include the Suite
9205 Must Take Space. All terms, covenants and conditions of the Lease
applicable to the Premises, as modified hereunder, shall apply to the Suite 9205
Must Take Space, except as expressly set forth in this Paragraph 5.

The “Suite 9205 Must Take Space Commencement Date” shall mean the date on which
Landlord shall deliver the Suite 9205 Must Take Space to Tenant in the condition
required by Paragraph 5.b. below. The scheduled Suite 9205 Must Take Space
Commencement Date is August 1, 2014. The parties agree that the Suite 9205 Must
Take Space Commencement Date will not occur prior to August 1, 2014 unless
agreed to in writing by Landlord and Tenant. If Landlord is unable to deliver
possession of the Suite 9205 Must Take Space to Tenant on or before such
scheduled Suite 9205 Must Take Space Commencement Date for any reason
whatsoever, neither the Lease nor Tenant’s obligation to lease the Suite 9205
Must Take Space hereunder shall be void or voidable, nor shall any such delay in
delivery of possession of the Suite 9205 Must Take Space operate to extend the
Term with respect to the Suite 9205 Must Take Space or the balance of the
Premises, or amend the Suite 9205 Must Take Space Rent Commencement Date (as
defined below) or Tenant’s other obligations with respect to the Suite 9205 Must
Take Space or under the Lease. If Landlord is unable to deliver possession of
the Suite 9205 Must Take Space to Tenant by November 1, 2014, Landlord shall not
incur any liability under the Lease, but Tenant shall have the right to
terminate Tenant’s obligation to lease the Suite 9205 Must Take Space by
providing Landlord with written notice on or before November 15, 2014. So long
as Tenant is not in default under the Lease, during the period commencing on the
date of this Second Amendment and ending on the earlier of (i) Tenant’s delivery
to Landlord of Tenant’s termination notice pursuant to the terms of this
Paragraph 5.a. or (ii) the Suite 9205 Take Space Commencement Date, Landlord
shall not enter into any new lease or amend an existing lease which term or
extension term extends beyond August 1, 2014.

b.        Condition of the Suite 9205 Must Take Space.    Tenant shall accept
the Suite 9205 Must Take Space in its present (as of the date of this Amendment)
as-is condition, wear and tear excepted, and, except as provided in the Work
Letter attached hereto as Exhibit F (the “ Suite 9205 Work Letter”), Landlord
shall have no obligation to make or pay for any alterations, additions,
improvement or renovations in or to the Suite 9205 Must Take Space to prepare
the same for Tenant’s occupancy. Following the Suite 9205 Must Take Space
Commencement Date, Tenant shall perform certain tenant improvements to Suite
9205 Must Take Space (the “Suite 9205 Improvements”) as described in the Suite
9205 Work Letter.

 

4



--------------------------------------------------------------------------------

c.        Base Rent; Operating Expenses.    Tenant’s obligation to pay Base Rent
and Tenant’s Proportionate Share of Operating Expenses for the Suite 9205 Must
Take Space pursuant to the Lease shall commence as of the date (the “Suite 9205
Must Take Space Rent Commencement Date”) that is the earlier to occur of (i) 90
days following the Suite 9205 Must Take Space Commencement Date or (ii) the date
Tenant shall commence the conduct of business in the Suite 9205 Must Take Space
or any portion thereof. From and after the Suite 9205 Must Take Space Rent
Commencement Date, and for the balance of the Term, the Base Rent payable by
Tenant for the Suite 9205 Must Take Space shall be the Prevailing Market
(defined in Paragraph 2 above) rate per rentable square foot for the Suite 9205
Must Take Space, which shall be determined as set forth Paragraph 2 above. Base
Rent for the Suite 9205 Must Take Space shall change, if at all, in accordance
with the changes assumed in the determination of Prevailing Market rate.

d.        Tenant’s Proportionate Share.    Tenant’s Proportionate Share of the
Project with respect to the Suite 9205 Must Take Space shall be .5268%.

e.        Parking.    With respect the Suite 9205 Must Take Space, the parking
provisions set forth in the Lease shall continue to apply on the terms and
conditions set forth therein, except that effective as of the Suite 9205 Must
Take Space Commencement Date (i) the parking made available to Tenant shall be
increased by 15 unreserved parking spaces in the surface parking lot serving the
Building, and (ii) Tenant shall be entitled to the use of such unreserved
parking spaces at no additional charge.

f.        Suite 9205 Must Take Space Amendment.    Promptly following the Suite
9205 Must Take Space Commencement Date, Landlord and Tenant shall enter into an
amendment to the Lease, which amendment shall confirm the monthly Base Rent
applicable to the Suite 9205 Must Take Space and the other terms and conditions
set forth in this Paragraph 5, as applicable.

g.        Definition of Prevailing Market.    With respect to the Suite 9205
Must Take Space, “Prevailing Market” shall have the meaning set forth in
Paragraph 2.c. above with references to the Premises being deemed references to
the Suite 9205 Must Take Space.

h.        Procedure for Determining Prevailing Market.    The Prevailing Market
rate for the Suite 9205 Must Take Space shall be mutually agreed upon by
Landlord and Tenant within the period commencing January 1, 2014 and ending
February 28, 2014. If Landlord and Tenant are unable to agree upon the
Prevailing Market rate for the Suite 9205 Must Take Space on or before
February 28, 2014, then the Prevailing Market rate for the Suite 9205 Must Take
Space shall be established by appraisal in accordance with the procedures set
forth in Exhibit A attached hereto.

i.        Permitted Use.    Tenant shall use the Suite 9205 Must Take Space for
the Permitted Use, as such term is defined in the Basic Lease Information of the
Lease, as modified by Section 8 of the First Amendment.

6.        Suite 9500 Must Take Space.

a.        Suite 9500 Must Take Space.    Effective as of the Suite 9500 Must
Take Space Commencement Date (as defined below), and continuing for the balance
of the Term as applicable to the Premises and any extension thereof, the space
consisting of 12,173 rentable square feet on the first (1st) floor of the
Building located at 9500 SW Gemini Drive, Beaverton, Oregon, commonly known as
Nimbus Building 3, and shown on the demising plan attached hereto as Exhibit G
(the “Suite 9500 Must Take Space”) shall be added to the premises covered by the
Lease. Commencing on the Suite 9500 Must Take Space Commencement Date, all
references in the Lease to the “Premises” shall be deemed to include the Suite
9500 Must Take Space. All terms, covenants and conditions of the Lease
applicable to the Premises, as modified hereunder, shall apply to the Suite 9500
Must Take Space, except as expressly set forth in this Paragraph 5.

The “Suite 9500 Must Take Space Commencement Date” shall mean the date on which
Landlord shall deliver the Suite 9500 Must Take Space to Tenant in the condition
required by Paragraph 6.b. below. The scheduled Suite 9500 Must Take Space
Commencement Date is April 1, 2014. The parties agree that the Suite 9500 Must
Take Space Commencement Date will not be before April 1, 2014 unless agreed to
in writing by Landlord and Tenant. If Landlord is unable to deliver possession
of the Suite 9500 Must Take Space to Tenant on or before such scheduled Suite
9500 Must Take Space Commencement Date for any reason whatsoever, neither the
Lease nor Tenant’s

 

5



--------------------------------------------------------------------------------

obligation to lease the Suite 9500 Must Take Space hereunder shall be void or
voidable, nor shall any such delay in delivery of possession of the Suite 9500
Must Take Space operate to extend the Term with respect to the Suite 9500 Must
Take Space or the balance of the Premises, or amend the Suite 9500 Must Take
Space Rent Commencement Date (as defined below) or Tenant’s other obligations
with respect to the Suite 9500 Must Take Space or under the Lease. If Landlord
is unable to deliver possession of the Suite 9500 Must Take Space to Tenant by
July 1, 2014, Landlord shall not incur any liability under the Lease, but Tenant
shall have the right to terminate Tenant’s obligation to lease the Suite 9500
Must Take Space by providing Landlord with written notice on or before July 15,
2014. So long as Tenant is not in default under the Lease, during the period
commencing on the date of this Second Amendment and ending on the earlier of
(i) Tenant’s delivery to Landlord of Tenant’s termination notice pursuant to the
terms of this Paragraph 6.a. or (ii) the Suite 9500 Take Space Commencement
Date, Landlord shall not enter into any new lease or amend an existing lease
which term or extension term extends beyond July 1, 2014.

b.        Condition of the Suite 9500 Must Take Space.    Tenant shall accept
the Suite 9500 Must Take Space in its present (as of the date of this Amendment)
as-is condition, wear and tear excepted, and, except as provided in the Work
Letter attached hereto as Exhibit H (the “ Suite 9500 Work Letter”), Landlord
shall have no obligation to make or pay for any alterations, additions,
improvement or renovations in or to the Suite 9500 Must Take Space to prepare
the same for Tenant’s occupancy. Following the Suite 9500 Must Take Space
Commencement Date, Tenant shall perform certain tenant improvements to Suite
9500 Must Take Space (the “Suite 9500 Improvements”) as described in the Suite
9500 Work Letter.

c.        Base Rent; Operating Expenses.    Tenant’s obligation to pay Base Rent
and Tenant’s Proportionate Share of Operating Expenses for the Suite 9500 Must
Take Space pursuant to the Lease shall commence as of the date (the “Suite 9500
Must Take Space Rent Commencement Date”) that is the earlier to occur of (i) 90
days following the Suite 9500 Must Take Space Commencement Date or (ii) the date
Tenant shall commence the conduct of business in the Suite 9500 Must Take Space
or any portion thereof. From and after the Suite 9500 Must Take Space Rent
Commencement Date, and for the balance of the Term, the Base Rent payable by
Tenant for the Suite 9500 Must Take Space shall be the Prevailing Market
(defined in Paragraph 2 above) rate per rentable square foot for the Suite 9500
Must Take Space, which shall be determined as set forth Paragraph 2 above. Base
Rent for the Suite 9500 Must Take Space shall change, if at all, in accordance
with the changes assumed in the determination of Prevailing Market rate.

d.        Tenant’s Proportionate Share.    Tenant’s Proportionate Share of the
Project with respect to the Suite 9500 Must Take Space shall be 1.7647%.

e.        Parking.    With respect the Suite 9500 Must Take Space, the parking
provisions set forth in the Lease shall continue to apply on the terms and
conditions set forth therein, except that effective as of the Suite 9500 Must
Take Space Commencement Date (i) the parking made available to Tenant shall be
increased by 48 unreserved parking spaces in the surface parking lot serving the
Building, and (ii) Tenant shall be entitled to the use of such unreserved
parking spaces at no additional charge.

f.        Suite 9500 Must Take Space Amendment.    Promptly following the Suite
9500 Must Take Space Commencement Date, Landlord and Tenant shall enter into an
amendment to the Lease, which amendment shall confirm the monthly Base Rent
applicable to the Suite 9500 Must Take Space and the other terms and conditions
set forth in this Paragraph 6, as applicable.

g.        Definition of Prevailing Market.    With respect to the Suite 9500
Must Take Space, “Prevailing Market” shall have the meaning set forth in
Paragraph 2.c. above with references to the Premises being deemed references to
the Suite 9500 Must Take Space.

h.        Procedure for Determining Prevailing Market.    The Prevailing Market
rate for the Suite 9500 Must Take Space shall be mutually agreed upon by
Landlord and Tenant within the period commencing September 1, 2013 and ending
October 31, 2013. If Landlord and Tenant are unable to agree upon the Prevailing
Market rate for the Suite 9500 Must Take Space on or before October 31, 2013,
then the Prevailing Market rate for the Suite 9500 Must Take Space shall be
established by appraisal in accordance with the procedures set forth in
Exhibit A attached hereto.

 

6



--------------------------------------------------------------------------------

i.        Permitted Use.    Tenant shall use the Suite 9500 Must Take Space for
the Permitted Use, as such term is defined in the Basic Lease Information of the
Lease, as modified by Section 8 of the First Amendment.

7.        Right of First Offer.

a.        Grant of Option; Conditions.    Tenant shall have the one time right
of first offer (the “Right of First Offer”) with respect to each of the
following spaces (each, an “Offering Space”): (i) the space consisting of 5,255
rentable square feet on the first (1st) floor of the building located at 9000,
9020, 9030, 9040, and 9090 SW Gemini Drive, Beaverton, Oregon, commonly known as
Nimbus Building 8 (“Building 8”), and shown on the demising plan attached hereto
as Exhibit I-1; and (ii) the space consisting of 3,233 rentable square feet on
the first (1st) floor of Building 8, and shown on the demising plan attached
hereto as Exhibit I-2, (iii) the space consisting of 3,233 rentable square feet
on the first (1st) floor of Building 8, and shown on the demising plan attached
hereto as Exhibit I-3, and (iv) the space consisting of 4,000 rentable square
feet on the first (1st) floor of Building 8, as shown on the demising plan
attached hereto as Exhibit I-4. Tenant’s Right of First Offer shall be
exercised, if at all, as follows: at any time after Landlord has determined that
the existing tenant in an Offering Space will not extend or renew the term of
its lease for such Offering Space, whether pursuant to a then existing right or
pursuant to new arrangements with Landlord, and prior to leasing such Offering
Space to a party other than the existing tenant, Landlord shall advise Tenant
(the “Advice”) of the terms under which Landlord is prepared to lease such
Offering Space to Tenant for the remainder of the Term, which terms shall
reflect the Prevailing Market (hereinafter defined) rate for such Offering Space
as reasonably determined by Landlord. Tenant may lease such Offering Space in
its entirety only, under such terms (but with a term expiring coterminously with
the term of the Lease), by delivering written notice of exercise to Landlord
(the “Notice of Exercise”) within ten (10) business days after the date of the
Advice, except that Tenant shall have no such Right of First Offer and Landlord
need not provide Tenant with an Advice, if:

(1)        Tenant is in default under the Lease beyond any applicable cure
periods at the time that Landlord would otherwise deliver the Advice; or

(2)         More than 20,000 rentable square feet of the Premises is sublet by
Tenant, other than to an affiliate or subsidiary with Landlord’s prior written
consent pursuant to Article 21 of the Lease, at the time Landlord would
otherwise deliver the Advice; or

(3)        The Lease has been assigned prior to the date Landlord would
otherwise deliver the Advice; or

(4)        Tenant is not occupying the Premises on the date Landlord would
otherwise deliver the Advice; or

(5)        The Offering Space is not intended for the exclusive use of Tenant
during the Term; or

(6)        The existing tenant in the Offering Space is interested in extending
or renewing its lease for the Offering Space or entering into a new lease for
such Offering Space, whether pursuant to a then existing right or pursuant to
new arrangements with Landlord.

b.        Terms for Offering Space.

(1)        The term for an Offering Space shall commence upon the commencement
date stated in the Advice and thereupon such Offering Space shall be considered
a part of the Premises, provided that all of the terms stated in the Advice
shall govern Tenant’s leasing of the Offering Space and only to the extent that
they do not conflict with the Advice, the terms and conditions of this Lease
shall apply to the Offering Space.

(2)        Tenant shall pay Base Rent and Additional Rent for an Offering Space
in accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for such Offering Space as
determined in Landlord’s reasonable judgment.

 

7



--------------------------------------------------------------------------------

(3)        An Offering Space (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the earlier of the date Tenant takes possession of such Offering Space or as
of the date the term for such Offering Space commences, unless the Advice
specifies any work to be performed or improvement allowances to be given by
Landlord in such Offering Space, in which case Landlord shall perform such work
or give such improvement allowances in such Offering Space. If Landlord is
delayed delivering possession of an Offering Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
such Offering Space shall be postponed until the date Landlord delivers
possession of such Offering Space to Tenant free from occupancy by any party.

c.        Termination of Right of First Offer.    The rights of Tenant hereunder
with respect to each Offering Space that is subject to an Advice shall terminate
on the earlier to occur of: (ii) Tenant’s failure to exercise its Right of First
Offer within the fifteen (15) day period provided in Paragraph 2.a. above; and
(iii) the date Landlord would have provided Tenant an Advice if Tenant had not
been in violation of one or more of the conditions set forth in Paragraph 2.a.
above; provided that all of Tenant’s rights under this Paragraph 2 shall
terminate on December 31, 2015.

d.        Offering Amendment.    If Tenant exercises its Right of First Offer,
Landlord shall prepare an amendment (the “Offering Amendment”) adding the
Offering Space to the Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, rentable square footage of the
Premises, Tenant’s Proportionate Share and other appropriate terms. A copy of
the Offering Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Notice of Exercise executed by Tenant, and Tenant
shall execute and return the Offering Amendment to Landlord within fifteen
(15) days thereafter, but an otherwise valid exercise of the Right of First
Offer shall be fully effective whether or not the Offering Amendment is
executed.

e.        Definition of Prevailing Market.    For purposes of this Right of
First Offer provision, “Prevailing Market” shall have the meaning set forth in
Paragraph 1.c. above, with references to the “Premises” being deemed references
to the “Offering Space”, and for such purposes, the determination of Prevailing
Market shall also include any tenant improvement allowance with respect to each
Offering Space.

f.        Subordination.    Notwithstanding anything herein to the contrary,
Tenant’s Right of First Offer is subject and subordinate to the expansion rights
existing on the date hereof (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of any
tenant of the Building.

8.        Landlord Work; Existing Premises “As Is”.    Tenant shall accept the
Existing Premises in its as-is condition as of the date of this Second
Amendment, and, except as provided in the Work Letter attached hereto as
Exhibit J (the “Work Letter”), Landlord shall have no obligation to make or pay
for any alterations, additions, improvements or renovations in or to the
Existing Premises. Following the full execution of this Second Amendment, Tenant
shall be permitted to perform certain improvements to the Existing Premises (the
“Existing Premises Improvements”) as described in the Work Letter.

9.        Renewal Option.    The Renewal Option set forth in Section 6 of the
First Amendment shall apply on the terms and conditions set forth therein,
except that (i) Tenant shall be entitled to two (2) consecutive options of five
(5) years each to renew the Term (each a “Renewal Term”), (ii) the Initial
Renewal Notice with respect to the first Renewal Term must be delivered, if at
all, no later than December 31, 2018 and no earlier than October 1, 2018,
(iii) the Initial Renewal Notice with respect to the second Renewal Term must be
delivered, if at all, no later than December 31, 2023 and no earlier than
October 1, 2023, (iv) the first Renewal Term shall be one (1) additional period
of five (5) years commencing on January 1, 2020 and ending on December 31, 2024,
(v) the second Renewal Term shall be one (1) additional period of five (5) years
commencing on January 1, 2025 and ending on December 31, 2029, and (vi) the last
sentence of Section 6.03 shall be deleted and the following shall be
substituted: “Notwithstanding the foregoing, if Landlord and Tenant are unable
to agree upon the Prevailing Market rate for the Premises within 30 days after
the date Tenant provides Landlord with the Rejection Notice, the Prevailing
Market rate for the Premises shall be established by appraisal in accordance
with the procedure set forth in Exhibit A attached hereto.”. In addition to the
foregoing, Tenant may, at the time Tenant delivers its Renewal Notice for either
Renewal Term, notify Landlord that Tenant intends to exercise the Renewal Option
respect to only a portion of the Premises then leased by Tenant; provided that
if the portion of the Premises being renewed by Tenant results in Tenant leasing
less than 3,000 square feet in any suite in Building 9, Tenant shall be
responsible, at Tenant’s sole cost and expense, for the costs of all
construction Landlord determines

 

8



--------------------------------------------------------------------------------

necessary, in Landlord’s sole discretion, to properly demise the portion of the
Premises located in Building 9 being renewed by Tenant, and provided that the
portion of the Premises being renewed must include all of Building 6.

10.        Liquid Nitrogen Tank.    Section 9.02 of the First Amendment is
amended as follows: “Notwithstanding anything to the contrary set forth in the
Lease, Landlord acknowledges that Tenant currently stores liquid nitrogen in one
tank (the “Liquid Nitrogen Tank”) outside of the Premises at the location
outlined in Exhibit B attached hereto and made a part hereof (the “Liquid
Nitrogen Storage Area”). Tenant shall use the Liquid Nitrogen Tank and Liquid
Nitrogen Area in a safe and clean manner and in accordance with all applicable
Regulations. Tenant shall be solely responsible for obtaining all necessary
governmental and regulatory approvals and for the cost of installing, operating,
maintaining and removing the Liquid Nitrogen Tank. Tenant shall also be
responsible for the cost of all utilities consumed in the operation of the
Liquid Nitrogen Tank. Any increase in the size or number of the Liquid Nitrogen
Tanks shall be subject to Landlord’s prior written consent.”

11.        Condensing Unit.    Section 23A of the First Amendment is replaced
with the following: “With Landlord’s approval, Tenant has installed a
compressor-condensing unit (the “Condensing Unit”) for the purpose of providing
an external cooling source for the interior air-handling unit shown as shaded
and labeled “AHU” on Exhibit C attached hereto and made a part hereof. Tenant
shall be solely responsible for obtaining all necessary governmental and
regulatory approvals and for the cost of operating, maintaining and removing the
Condensing Unit. In addition to and without limiting Tenant’s obligations under
the Lease, Tenant shall comply with all applicable environmental and fire
prevention laws pertaining to Tenant’s use of the Condensing Unit Area. Tenant
shall also be responsible for the cost of all utilities consumed in the
operation of the Condensing Unit. Notwithstanding anything herein to the
contrary, if Tenant removes the Condensing Unit from the Condensing Unit Area
for reasons other than the repair and replacement of the Condensing Unit,
Tenant’s right to install and maintain the Condensing Unit and to use the
Condensing Unit Area shall be null and void.”

12.        HVAC Units.    Landlord agrees that Tenant shall be required to
remove any existing and new HVAC units located in Building 6 as set forth in the
Lease upon the expiration of the Term. Tenant shall not be required to remove
any existing (as of the date of this Amendment) HVAC units from Building 9 upon
the expiration of the Term; provided, however, that Tenant shall be required to
restore any supplemental HVAC units which Tenant has installed in Building 9
after the date of this Amendment upon the expiration of the Term.

13.        Insurance.    Section 8(B) of the Lease is hereby deleted in its
entirety and replaced with the following: “Tenant shall maintain the following
insurance (“Tenant’s Insurance”): (a) Commercial General Liability Insurance
applicable to the Premises and its appurtenances providing, on an occurrence
basis, a minimum combined single limit of $2,000,000.00; (b) Property and Income
Coverage Insurance written on an All Risk or Special Cause of Loss Form,
including earthquake sprinkler leakage, at replacement cost value and with a
replacement cost endorsement covering all of Tenant’s business and trade
fixtures, equipment, movable partitions, furniture, merchandise and other
personal property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the managing agent for the Building (or any
successor), and their respective members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and other designees of Landlord and
its successors as the interest of such designees shall appear. In addition,
Landlord shall be named as a loss payee with respect to Tenant’s Property
Insurance on the Leasehold Improvements. All policies of Tenant’s Insurance
shall contain endorsements that the insurer(s) shall give Landlord and its
designees at least 30 days’ advance written notice of any cancellation,
termination, material change or lapse of insurance. Tenant shall provide
Landlord with a certificate of insurance evidencing Tenant’s Insurance within
five days of Landlord’s request and thereafter as necessary to assure that
Landlord always has current certificates evidencing Tenant’s Insurance. So long
as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord, together with such other
insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.”

14.        Hazardous Materials.    The fourth sentence of Section 4(D) of the
Original Lease is hereby deleted in its entirety and replaced with the
following: “Notwithstanding the foregoing, Tenant may handle, store, use and
dispose of (i) products containing small quantities of Hazardous Materials for
“general office purposes” (such as toner for

 

9



--------------------------------------------------------------------------------

copiers) to the extent customary and necessary for the Permitted Use of the
Premises, and (ii) those products listed on the Hazardous Substances
Questionnaire attached hereto as Exhibit F which are reasonably required by
Tenant to be used and/or kept in the Premises in connection with Tenant’s
Permitted Use; provided that Tenant shall always handle, store, use and dispose
of any such Hazardous Materials in a safe and lawful manner and never allow such
Hazardous Materials to contaminate the Premises, Building or Project or
surrounding land or environment.” Exhibit E to the Lease shall be deleted and
replaced with the attached Exhibit K.

15.         Deleted Provision.    The conditional obligation to repay Abated
Base Rent under Section 2 of the First Amendment in the event of default expires
upon execution of this Second Amendment.

16.        Real Estate Brokers.    Tenant represents and warrants that it has
negotiated this Amendment directly with Shorenstein Realty Services, L.P., on
behalf of Landlord, and Cresa Portland, LLC, on behalf of Tenant (collectively,
the “Brokers”), and Tenant has not authorized or employed, or acted by
implication to authorize or to employ, any other real estate broker or salesman
to act for Tenant in connection with this Second Amendment. Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all claims
by any real estate broker or salesman other than the Brokers for a commission,
finder’s fee or other compensation as a result of Tenant’s entering into this
Amendment.

17.        No Offer.    Submission of this instrument for examination and
signature by Tenant does not constitute an offer to amend the Lease or a
reservation of or option to amend the Lease, and this instrument is not
effective as a lease amendment or otherwise until executed and delivered by both
Landlord and Tenant.

18.        Authority.    If Tenant is a corporation, partnership, trust,
association or other entity, Tenant and each person executing this Second
Amendment on behalf of Tenant, hereby covenants and warrants that (a) Tenant is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (b) Tenant
has and is duly qualified to do business in the state in which the Building is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Amendment and to perform all
Tenant’s obligations under the Lease, as amended by this Second Amendment, and
(d) each person (and all of the persons if more than one signs) signing this
Second Amendment on behalf of Tenant is duly and validly authorized to do so.

19.        Lease in Full Force and Effect.    Except as provided above, the
Lease is unmodified hereby and remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date and year first above written.

 

LANDLORD:   TENANT: NIMBUS CENTER LLC,   CASCADE MICROTECH, INC., a Delaware
limited liability company   an Oregon corporation By: /s/ Gregg Meyer   By: /s/
Jeff Killian Name: Gregg Meyer   Name: Jeff Killian Title: Vice President  
Title: Chief Financial Officer and Treasurer

 

10